DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This office action is in response to the application filed on 9/6/2018. Per the application, claims 1-18 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 7/16/2021.
The application has been amended as follows: 

Claim 1, line 7: insert “magnet” after –permanent--.
Claim 8, line 2: insert “a” before –thin--.
Claim 9, line 2: change “electromagnetic” to –electromagnet--.
Claim 10 should read as (where strikethrough indicates deletion, and underlining indicates insertion): 
A system for measuring strokes of CPR, comprising: at least two permanent magnets, for placing on reference position(s) of a chest of a patient; and a stroke detecting device, placed on a hand a first of the at least two permanent magnets is a directionand a second magnet of the at least two magnets is placed spatially relative to the first magnet with a direction of N-pole-to-S-pole.
Claim 17, line 2: insert “a” before –thin--.
Claim 18, line 2: change “electromagnetic” to –electromagnet--.

Allowable Subject Matter
Claims 1, 10 and all dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10, the prior art of record does not teach obtaining calibrated velocities of the accelerometer at all time points from the magnetic values and the acceleration values; obtaining calibrated positions of the accelerometer at all time points from the magnetic values and the calibrated velocities in combination with the rest of the limitations of the claims. The closest prior art of record Palazzolo et al. ( US 2004/0082888 A1) instead discloses a reference sensor that may be used to set the actual starting point 
This limitation, in the system and method in claims 1 and 10, is neither anticipated nor made obvious by the prior art of record. As such, claims 1 and 10 and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Centen US 20100022904 A1 teaches a method of detecting a CPR parameter using a field generator and a field detector. Riley et al. (US 2016/0279405 A1) teaches an ECG and Defibrillator Electrode Detection System comprising an accelerometer and magnetic sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785